Exhibit 10.1 [enscologo.jpg]

February 28, 2006   William S. Chadwick, Jr.
Executive Vice President - Chief Operating Officer
ENSCO International Incorporated
500 N. Akard Street, Suite 4300
Dallas, TX 75201
  Dear Bill:   I am pleased to advise that the Nominating, Governance and
Compensation Committee and Board of Directors have today authorized the Company
to extend general and change in control ("CIC") severance compensation
protection to you.   Upon your acceptance of this letter, you will be entitled
to a severance payment of 2 times your most recent base salary and target bonus
in the event of your involuntary termination by ENSCO other than by reason of
gross negligence, malfeasance, breach of fiduciary duty, or like cause ("for
cause"). In the event of an actual or constructive termination other than "for
cause" within 2 years following a CIC, you would be entitled to 3 times your
most recent base salary and target bonus, as well as full vesting of outstanding
equity (restricted stock and options).   The general and CIC severance
protection will have an initial applicability of 4 years following your
appointment as Executive Vice President - Chief Operating Officer which was
effective January 1, 2006, with annual 1-year extensions unless terminated in
writing by ENSCO at least 1-year prior to the scheduled expiration.   We look
forward to your acceptance.   Very truly yours,

                          /s/  Carl F. Thorne                      
                           Carl F. Thorne           Chairman and Chief Executive
Officer     Accepted and agreed this 1st day of March, 2006    
                         /s/  William S. Chadwick, Jr.                 
                           William S. Chadwick, Jr.           Executive Vice
President - Chief Operating Officer